United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Titusville, NJ, Employer
)
___________________________________________ )
E.E., Appellant

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1456
Issued: July 14, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 23, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs schedule award decision dated December 12, 2007. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained more than a four percent permanent impairment
of the left lower extremity for which she received a schedule award.
FACTUAL HISTORY
On January 7, 2000 appellant, then a 39-year-old clerk filed an occupational disease
claim alleging that she experienced pain in her low back and hip while lifting a tub of flats in the
performance of duty. She did not initially stop work. The Office accepted appellant’s claim for
L4-5 disc herniation and displacement of lumbar intervertebral disc without myelopathy and
authorized a laminectomy. Appellant received benefits for her disability from work.

In a November 26, 2001 report, Dr. Robert Dennis, a Board-certified orthopedic surgeon
and an Office referral physician, advised that his examination of the lower extremities revealed
normal straight leg raising at 90 degrees bilaterally and symmetric deep tendon reflexes. He
found that appellant had normal dorsiflexion of both toes, which was symmetric and normal.
Dr. Dennis was unable to detect any asymmetry between the strength of appellant’s dorsiflexion
power and noted that plantar flexion power was normal. He advised that appellant was “a little
bit obese” and that she had no difficulty standing on her heels and toes. Dr. Dennis diagnosed
herniated disc at L4-5 (resolved) post surgery, without evidence of recurrence, bilateral L5
radiculopathy of a questionable and variable severity, mild transient, subjective sciatica. He
opined that there was no evidence of functional, neurological loss or permanency regarding the
left lower extremity.
In a November 12, 2002 report, Dr. Michael Duch, a Board-certified orthopedic surgeon
and treating physician, advised that appellant presented with complaints of low back pain. He
examined appellant and found numbness in the web space of the first and second digit on the left
side with no obvious weakness. Dr. Duch indicated that appellant had some sensation to light
touch that was intact throughout the rest of her lower leg.
On May 20, 2003 appellant filed a claim for a schedule award. She submitted a
February 20, 2003 report from Dr. Nicholas Diamond, an osteopath, and treating physician, who
diagnosed L4-5 herniated nucleus pulposus, post L4-5 discectomy and L4 laminectomies with
fibrosis and post-traumatic L4-5 spondylolisthesis. Dr. Diamond advised that appellant had
motor strength deficit in the left lower extremity, and anterior quadriceps, and pain related
impairment. He rated impairment as 15 percent to the left lower extremity.1
In a June 27, 2003 report, an Office medical adviser noted appellant’s history of injury
and treatment and utilized the American Medical Association, Guides to the Evaluation of
Permanent Impairment, (5th ed. 2001) (A.M.A., Guides). He noted that appellant had residual
sensory involvement of her L5 nerve root which under Table 15-18 allowed a maximum loss of
five percent.2 The Office medical adviser utilized Table 15-153 to grade the extent of sensory
loss as Grade 2 or 80 percent to find that appellant had 4 percent impairment of her left lower
extremity.
He opined that appellant reached maximum medical improvement on
November 26, 2001.
By decision dated July 22, 2003, the Office granted appellant a schedule award for four
percent permanent impairment of the left leg.

1

Dr. Diamond actually indicated right lower extremity; however, this appears to be a typographical error.

2

A.M.A., Guides 424.

3

Id.

2

On July 29, 2003 appellant requested a hearing. On January 26, 2004 an Office hearing
representative remanded the case for further development finding a conflict of medical opinion
between Dr. Diamond and the Office medical adviser.4
By decision dated May 24, 2004, the Office denied appellant’s request for an increased
schedule award. Appellant requested a hearing, which was held on March 1, 2005. At the
hearing, counsel contended that the Office did not follow its rotational system in referring
appellant to the impartial medical examiner. In a May 31, 2005 decision, the Office hearing
representative set aside the May 24, 2004 decision. The Office hearing representative
determined that the Office failed to properly select the impartial medical examiner from its
rotational list of physicians as it referred appellant to an associate of the physician that it had
selected to resolve the conflict. The Office hearing representative directed the Office to refer
appellant to a new impartial specialist to resolve the conflict in opinion.
On July 28, 2005 the Office referred appellant, together with a statement of accepted
facts, and the medical record, to Dr. Howard Kapp, a Board-certified orthopedic surgeon, for an
impartial medical evaluation to resolve the conflict in opinion between Dr. Diamond and the
Office medical adviser regarding the extent of any permanent impairment. In an August 18,
2005 report, Dr. Kapp reviewed appellant’s history and findings on examination. He determined
that appellant did not sustain any lower extremity impairment.
By decision dated August 31, 2005, the Office denied appellant’s claim for an increased
schedule award.
On September 7, 2005 appellant requested a hearing that was held on March 29, 2006.
On April 25, 2006 the Office hearing representative found that Dr. Kapp was improperly selected
as the Physicians’ Directory System (PDS) was not used to select the physician as contemplated
under Office procedures.5 The Office hearing representative remanded the case to the Office to
select a new impartial medical examiner.
On November 21, 2006 the Office referred appellant, together with a statement of
accepted facts and the medical record, to Dr. Richard C. Gardner, a Board-certified orthopedic
surgeon. In a December 4, 2006 report, Dr. Gardner listed appellant’s history of injury and
medical treatment. He conducted a physical examination and found a well-healed 14 centimeter
lumbar incision at L3 in the sacrum, which was nontender and without any sciatic pain.
Dr. Gardner stated that appellant reported that her left leg did not bother her at present. He
indicated that appellant had lumbar lordosis which reversed normally. Regarding range of
motion, Dr. Gardner advised that appellant had 60 degrees of flexion without pain, spasms, or
pinpoint tenderness. Appellant had extension of 0 degrees for side bending, 20 degrees
bilaterally and rotation of 25 degrees bilaterally. Dr. Gardner also indicated that her reflexes
4

To resolve the medical conflict, the Office initially referred appellant to Dr. George Glenn, a Board-certified
orthopedic surgeon. On February 24, 2004 it referred her to Dr. Joseph Kozielski, a Board-certified orthopedic
surgeon. In an April 12, 2004 report, he noted opined that appellant did not have any permanent impairment of the
left leg.
5

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.7 (May 2003).

3

were bilateral “2[+]” and she had muscle strength of “5/5” throughout bilaterally. Appellant’s
sensation was intact and there was no evidence of any peripheral atrophy. Dr. Gardner also
noted that the circumference of the lower extremities was equal and there was no evidence of
causalgia or reflex sympathetic dystrophy. He opined that appellant had no impairment to the
lower extremities.
By letter dated December 29, 2006, appellant’s representative contended that Dr. Gardner
provided insufficient rationale for his medical opinion.
On April 3, 2007 an Office medical adviser reviewed Dr. Gardner’s report. He stated
that the report revealed a normal examination and, therefore, no impairment calculations were
performed. The Office medical adviser noted that Dr. Gardner found no abnormalities on
examination of the left leg.” He concurred with Dr. Gardner’s opinion.
By decision dated April 6, 2007, the Office denied appellant’s claim for an increased
schedule award.
On April 12, 2007 appellant’s representative requested a hearing, which was held on
September 29, 2007. Counsel contended that Dr. Gardner was improperly provided with the
previous reports from the disqualified impartial medical examiners. He also alleged that
Dr. Gardner’s physical examination was insufficient and his opinion was not entitled to receive
special weight.
By decision dated December 12, 2007, the Office hearing representative affirmed the
April 6, 2007 decision, finding that the opinion of Dr. Gardner represented the weight of the
medical evidence.
LEGAL PRECEDENT
The schedule award provisions of the Federal Employees’ Compensation Act6 and its
implementing regulations7 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of specified members or functions of
the body. However, the Act does not specify the manner in which the percentage loss shall be
determined. For consistent results and to ensure equal justice under the law to all appellants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.8
The standards for evaluating the percentage of impairment of extremities under the
A.M.A., Guides are based primarily on loss of range of motion. In determining the extent of loss
of motion, the specific functional impairments, such as loss of flexion or extension, should be
itemized and stated in terms of percentage loss of use of the member in accordance with the
6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

Id.

4

tables in the A.M.A., Guides.9 However, all factors that prevent a limb from functioning
normally should be considered, together with the loss of motion, in evaluating the degree of
permanent impairment.
Section 8123(a) of the Act provides, in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”10 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background, must be given special weight.11
ANALYSIS
The Office determined that a conflict arose between appellant’s physician, Dr. Diamond,
who found 15 percent to the left lower extremity based on sensory and motor deficits. An Office
medical adviser determined that appellant had four percent impairment of the left lower
extremity based on sensory loss alone.
The Office referred appellant to Dr. Gardner for an impartial medical examination.12 The
Board finds that the report of Dr. Gardner, the impartial medical specialist selected to resolve the
conflict in the medical opinion evidence, is sufficiently well rationalized and based on a proper
factual and medical background. Therefore, it is entitled to special weight. In a December 4,
2006 report, Dr. Gardner conducted a physical examination and provided findings for range of
motion which were normal. They included that appellant had 60 degrees of flexion with no pain,
spasms, or pinpoint tenderness and extension of 0 degrees for side bending, 20 degrees
bilaterally, and rotation of 25 degrees bilaterally. Dr. Gardner also determined that appellant’s
reflexes were bilateral “2[+]” and she had normal muscle strength bilaterally. He determined
that appellant’s sensation was intact and there was no evidence of any peripheral atrophy. He
also noted that the circumference of the lower extremities was equal and there was no evidence
of causalgia or RSD. He concluded that appellant had no accident-related impairment to her
lower extremities. The Board notes that Dr. Gardner took measurements and explained his
findings. He found no basis on which to attribute additional impairment to appellant’s left leg.
An Office medical adviser, in an April 3, 2007 report, reviewed Dr. Gardner’s findings,
noting that it revealed a normal examination and no basis on which to rate additional impairment.

9

See William F. Simmons, 31 ECAB 1448 (1980); Richard A. Ehrlich, 20 ECAB 246, 249 (1969) and cases cited
therein.
10

5 U.S.C. § 8123(a); see also Raymond A. Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan, 45
ECAB 207, 210 (1993).
11

See Roger Dingess, 47 ECAB 123, 126 (1995); Juanita H. Christoph, 40 ECAB 354, 360 (1988); Nathaniel
Milton, 37 ECAB 712, 723-24 (1986).
12

As noted, the Office made earlier referrals to impartial examiners that were found to be procedurally deficient.
Office decisions based on reports of these specialists, who were not properly selected, were set aside.

5

The Board finds that the Office properly relied upon Dr. Gardner’s report in finding that
appellant does not have additional impairment to the left lower extremity. There is no probative
medical evidence of record establishing that appellant has more than a four percent impairment
of the left lower extremity.
Appellant’s attorney alleged that the impartial medical examiner’s report was defective
and should not be given special weight. A review of Dr. Gardner’s report reveals that he
conducted a thorough examination of appellant and found no basis on which to rate permanent
impairment. Counsel also alleges that the report of Dr. Gardner was “contaminated” as he
alluded to previous reports of disqualified physicians. The Board notes that Dr. Gardner merely
listed the reports of the prior physicians of record without reference to any findings. However,
he based his opinion on his examination of appellant, review of diagnostic studies and findings
on examination. There is no indication that Dr. Gardner relied on any disqualified report in
reaching his conclusions. As noted, his report is sufficient to represent the weight of the medical
evidence.
CONCLUSION
The Board finds that appellant has not established that she sustained more than four
percent permanent impairment of her left lower extremity for which she received a schedule
award.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs’ hearing representative dated December 12, 2007 is affirmed.
Issued: July 14, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

